          IN THE UNITED STATES DISTRICT COURT FOR THE
                 EASTERN DISTRICT OF OKLAHOMA

EZEKIEL DAVIS,                                )
                                              )
                            Plaintiff,        )
                                              )
v.                                            )           No. CIV 18-396-RAW-SPS
                                              )
CORECIVIC, INC, et al.,                       )
                                              )
                            Defendants.       )

                                  OPINION AND ORDER

      On February 18, 2020, the Court directed the United States Marshals Service to

attempt to obtain the last known addresses for Defendants Latoya Edwards, Wayda Stamey,

and Justin Pham (Dkt. 115). Using the addresses provided by the Marshals Service, on

February 26, 2020, summonses were issued for these defendants (Dkts. 119, 120, 122),

however, all the summonses were returned unexecuted on March 9, 2020 (Dkts. 126, 127,

128). According to the returned summonses, these three defendants never were employed

at Davis Correctional Facility (DCF). Id.

      In response to a subsequent Order (Dkt. 129), Defendant CoreCivic advised the Court

that Defendant Wayda Stamey was employed as a CoreCivic employee and was employed

at Davis Correctional Facility (DCF), Justin Pham was not employed by CoreCivic and was

not an employee at DCF, and no employee named Latoya Edwards was employed at DCF.

Defendant CoreCivic, however, identified a certain Officer Edwards who had been employed

at DCF (Dkt. 130).

      The Court notes that Plaintiff has filed another civil rights action in this Court in Case
No. 17-293-RAW-KEW, and he has named Latoya Edwards and Justin Pham as defendants

in that case. On August 27, 2019, the Marshals Service attempted service of Latoya

Edwards, a.k.a. Latreena Edwards, at her last known address in Case No. 17-293-RAW-

KEW.1 The Marshals Service noted the following on the USM-285 Form: “Subject no

longer resides at provided address. Occupant has not idea of subject identity.” (Dkt. 246).

Because the Marshals Service has not been able to locate and serve Defendants Latoya

Edwards, a.k.a. Latreena Edwards, and Justin Pham, they are DISMISSED WITHOUT

PREJUDICE from this action pursuant to Fed. R. Civ. P. 4(m).

       Regarding Defendant Wayda Stamey, the Court has been provided with her last

known address. Therefore, the Court Clerk is directed to send Plaintiff a USM-285 Form for

him to sign and return within ten (10) days. The Court then will direct the Marshals Service

to attempt service on Defendant Stamey at her last known address.

       ACCORDINGLY,

       1.      Defendants Latoya Edwards, a.k.a. Latreena Edwards, and Justin Pham are

               DISMISSED WITHOUT PREJUDICE.

       2.      The Court Clerk is directed to send Plaintiff a USM-285 Form for Defendant

               Wayda Stamey.




       1
          See United States v. Pursley, 577 F.3d 1204, 1214 n.6 (10th Cir. 2009) (exercising
discretion “to take judicial notice of publicly-filed records in [this] court and certain other courts
concerning matters that bear directly upon the disposition of the case at hand”).

                                                  2
      3.    Plaintiff is directed to sign and return to the Court Clerk the USM-285 Form

            for Defendant Wayda Stamey within ten (10) days.



IT IS SO ORDERED this 31st day of March, 2020.




                                          3
